Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment and response filed 2/22/2022 is acknowledged and has been entered.

2.  Applicant is reminded of Applicant's election without traverse of Group I and species of steps recited in instant claims 19 (and 20 which is now canceled) in Applicant’s amendment and response filed 10/11/18.  

Claims 1, 3-5, 7, 8, 12-14, 19 and 50 are presently being examined. 

3.  Applicant’s amendment filed 2/22/22 has overcome the prior rejection of record of claims 1, 3-5, 7-9, 13 and 50 under 35 U.S.C. 103 as being unpatentable over Chaux et al (J. Immunol. 1999, 163: 2928-2936, of record) in view of Lundegaarde et al (Immunol. 2010, 130: 309-318, of record), Liao et al (Molec. Ther, 2004, 9(5): 757-764, of record), and DiBrino et al (Biochem. 1995, 34: 10130-10138, of record), as evidenced by Romero et al (J. Exp. Med. 1998, 188: 1641-1650, of record).

Applicant has amended instant base claim 1 to recite the limitation (i.e., “wherein said defined HLA molecule is not expressed by said [donor] T cells”) recited in now canceled claim 11, a limitation the art does not teach.

4.  Applicant’s amendment filed 2/22/22 has overcome the prior rejection of record of claim 14 under 35 U.S.C. 103 as being unpatentable over Chaux et al (J. Immunol. 1999, 163: 2928-2936, of record) in view of Lundegaarde et al (Immunol. 2010, 130: 309-318, of record), Liao et al, (Molec. Ther, 2004, 9(5): 757-764, of record), and DiBrino et al (Biochem. 1995, 34: 10130-10138, of record), as evidenced by Romero et al (J. Exp. Med. 1998, 188: 1641-1650, of record) and further in view of Bakker et al (PNAS, 2008, 105(10): 3825-3830).  

Applicant has amended instant base claim 1 to recite the limitation (i.e., “wherein said defined HLA molecule is not expressed by said [donor] T cells”) recited in now canceled claim 11, a limitation the art does not teach.

5.  Applicant’s amendment filed 2/22/22 has overcome the prior rejection of record of claim 19 under 35 U.S.C. 103 as being unpatentable over Chaux et al (J. Immunol. 1999, 163: 2928-2936, of record) in view of Lundegaarde et al (Immunol. 2010, 130: 309-318, of record), Liao et al (Molec. Ther, 2004, 9(5): 757-764, of record), and DiBrino et al (Biochem. 1995, 34: 10130-10138, of record), as evidenced by Romero et al (J. Exp. Med. 1998, 188: 1641-1650, of record) as applied to claims 1, 3-5, 7-9, 13 and 50 above, and further in view of Heemskerk, M. (Haematologica, 2010, 95(1): 15-19, of record). 

Applicant has amended instant base claim 1 to recite the limitation (i.e., “wherein said defined HLA molecule is not expressed by said [donor] T cells”) recited in now canceled claim 11, a limitation the art does not teach.

	Given that a provisional double patenting rejection over copending USSN 13/742,500 would be the only rejection remaining in this application, such a provisional obvious double patenting is withdrawn to permit this application to issue.  See MPEP 804.

EXAMINER’S AMENDMENT
4.  An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

Authorization for this Examiner’s amendment was given by Mr. John Mitchell Jones in a telephonic interview on 5/16/22.

5.   In the claims:  

     (a) In claim 12, the claim has been amended to recite:

---The method of claim 1, wherein at least one of the one or more candidate self antigens is CD20 or myeloperoxidase.---

     (b) In claim 13, the claim has been amended to recite:

---The method of claim 1, wherein the one or more candidate self antigens is screened for cell-type specific expression in normal and disease-affected cells prior to said expressing.---

REASONS FOR ALLOWANCE

6.  The following is an Examiner's statement of reasons for allowance: 

     a.  Claims 1, 3-5, 7, 8, 12-14, 19 and 50 are pending and are allowable.

     b.  The closest prior art does not teach step “e” that is presently recited in instant base claim 1.

     c.	The claimed method of screening for novel T cell epitopes and TCRs binding to said novel epitopes is not taught or suggested by the prior art.

     d.  Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644